ViNJE, J.
If the loan of $9,465.17 from the building fund created by sub. 2, sec. 406a, Stats. 1915, was not authorized, then, in contemplation of law, the money is still in that fund and the sum of $26,360 should be increased by $9,465.17, making $35,825.17, which added to the $45,000 in the fund created by sub. 37, sec. 172 — 54, makes a total of $80,825.17 in the building funds available for the construction of the building. We have not been referred to, and have been unable to find, any authority, statutory or other*615wise, for tbe attempted borrowing of tbe $9,465.17 from tbe building fund for tbe purpose of improving tbe athletic field. On tbe contrary, sec. 172 — 131, Stats. 1915,-forbids tbe forestalling of appropriations or tbe diversion of funds. Tbe board of regents having no authority to borrow from tbe building fund, tbe money was taken therefrom without legal warrant. When so taken tbe fund is not depleted. In contemplation of law tbe money is still in tbe fund for all legitimate purposes thereof. Hohl v. Westford, 33 Wis. 323; School Districts v. Edwards, 46 Wis. 150, 49 N. W. 968. It follows that there is a sufficient fund on band to construct tbe building and that no injunction should issue.
By the Gourt. — Writ of injunction denied and complaint dismissed upon tbe merits.